                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                      8:20MJ135
                       Plaintiff,                     14CR20260

       vs.

RICKY LEE RODRIGUEZ
                                                                Magistrate Judge Zwart
                       Defendant.


                                      RULE 32.1 ORDER

A Petition and Warrant having been filed in the district court for the Eastern District of Michigan
charging the above-named defendant with alleged violation of supervised release, and the
defendant having been arrested in the District of Nebraska, proceedings to commit
defendant to another district were held in accordance with Fed.R.Cr.P. Rule 32.1. The
defendant had an initial appearance here in accordance with Fed.R.Cr.P.32.1.

       Additionally,

 ☐      The defendant was given an identity hearing and found to be the person named in the
        aforementioned charging document.

 ☒      The defendant waived an identity hearing and admitted that he was the person named
        in the aforementioned charging document.

 ☐      The defendant waived his right to a preliminary examination.

 ☐      The defendant was afforded a preliminary examination in accordance with
        Fed.R.Cr.P.5.1 and, from the evidence it appears that there is probable cause to
        believe that an offense has been committed and that the defendant committed it.

 ☒      The government did move for detention.

 ☐      The defendant knowingly and voluntarily waived a detention hearing in this district and
        reserved his/her right to a detention hearing in the charging district.

 ☒      The defendant knowingly and voluntarily waived any preliminary or detention hearing
        to which he may be entitled in this district, and requested his right to have those
        hearings in the prosecuting district.

 ☐      The defendant was given a detention hearing in this district.
    Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒    Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18
     U.S.C. § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the
     above named defendant and to transport the defendant with a certified copy of this
     order forthwith to the prosecuting district specified above and there deliver the
     defendant to the U.S. Marshal for that district or to some other officer authorized to
     receive the defendant, all proceedings required by Fed.R.Cr.P.40 having been
     completed.

☐    Defendant has been released in accordance with the provisions of the Bail Reform Act
     of 1984, 18 U.S.C. § 3141 et.seq. The defendant is to appear before the district court
     of the prosecuting district at such times and places as may be ordered. All funds, if
     any, deposited on behalf of this defendant with the Clerk of Court pursuant to the Bail
     Reform Act, shall be transferred to the prosecuting district.


    IT IS SO ORDERED.

    DATED: March 25, 2020.

                                                  s/ Cheryl R. Zwart
                                                  U.S. Magistrate Judge
